                                                          UNiTED STATES DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT ALBUQUERQUE, NEW MEXICO
                           FOR THE DISTRICT OF NEW MEXICO
                                                                                         FEB 1 1 2019
IN THE MATTER OF THE SEARCH OF: )                     Case No. (9 -
Facebook Account
  100015873249231
                                )                     [UNDER SEAL]

 SEALED ORDER TO SEAL SEARCH WARRANT, APPLICATION AND AFFIDAVIT
       FOR SEARCH WARRANT AND RETURN OF SEARCH WARRANT

       This matter comes before the Court on the application for a search warrant in the above-

captioned matter. The Court hereby orders that the search warrant, application and affidavit for

the search warrant, return of the search warrant, any and all papers tiled in the above-captioned

matter should be sealed. The documents in question necessarily contain the identity of a minor

victim. As such, sealing is necessary in order to protect the victim's right to privacy, pursuant to

the Crime Victim's Rights Act. 18 U.S.C. § 3771(0(8). Further, publication of this information

would compromise this investigation and future investigation if the information contained in

these documents were to become public.

       IT IS THEREFORE ORDERED that the search warrant, application and affidavit for the

search warrant, return of the search warrant, any and all papers tiled in the above-captioned

matter, are hereby SEALED until further order of Court.



                                       B. PAUL BRIONES
                                       UNITED STATES MAGISTRATE JUDGE
